Case 3:17-cv-30078-FDS Document 67-2 Filed 07/09/19 Page 1 of 20

EXHIBIT 2 MANZI DEPOSITION

Pages: 10-12, 13-17, 24, 26, 27, 29, 31-34, 36-37
CxS ASE: 1 ES¥ 80078-FDS Document 67-2 Filed 07/09/19 Page 20 7/95/2018

 

 

 

 

 

 

E
Pages 1-76
Bena s .P4
UNTTED STATES -BISTRICT COURT
DISTRICT OF MASSACHUSETTS
N@ oo S217 ]=CV = 30078
COUN «J. SMEra, GR. ;
Plarnt tf.
We.
CLIY OF HOLYOKE OFFICERS JAMES
PARNELL, CRYSTAL MANZI, SAMUEL
DELVALLE AND MSP TROOPER
THIAGO O. MIRANDA,
Defendants.
DEPOSLT TON OF “CRYSTAL MANA L
TAKEN NOVEMBER T5, 2018
AY THE LAW OFFICES OF
KOTFILA & JORDAN
ONE MONARCH; PLACE, SUITE 1340
SPRINGFIELD, MASSACHUSETTS

Reporter: Raymond EF. Catuogno, Jr.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule€realtimereporting.net 508.767.1157

Wait acantad ¢hie DINE fear an annlinatian that ie ant Hananand ta neinég tn nen DINE mvintar fitinJhananas namin aa \
cr Asa 148i 30078-FDS Document 67-2 Filed 07/09/19 Page 3,6f 795 /2018

 

 

 

 

10

1 A. Yes.
2 ee How did that happen?
3 A. He Was Walking cut of one of the
4| buildings and me and my partner wanted to speak
5) bon him:
6 On Now, who was your partner that day?
7 A. QLti¢er Jabet Lopez. He's now
8 | Detective Jabet Lopez.
g Oe: He's no longer your partner?
10 A. Correct:
iy, Q. Ad the tine of this incident, . how
i2| long had you and Officer Lopez been partner
13 [-torece?
14 A. We don't have permanent partners.
15 On Okay. Did he happen to be assigned
i6 | With you that. day?
Ast A. ¥es 3
18 Ox Was 26 common back in 2014 for you
i9/ to be assigned with Officer Lopez?
20 A. On @CeasS LON -
24 Or Can. vou tell. me approximately. how
44. | Tiany Limes you and Officer Lopez had been
22 assigned prior te the inei1dent with John Smith?
24 A. Maybe ten times..-

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@Crealtimereporting.net 508.767.1157

Vrnwt avantad 4hin DME feam an annliantinn that ie nat Hannnnd ta nvint fh nen ADAL neintar fiitin:thanenas wavinndf nar
cr ASE: 1 eS 39078-FDS Document 67-2 Filed 07/09/19 Page 4-pj 295 /2018

 

F ED
1 On And.you were. both patrol officers
21 6h phat day?
3 A. Yes.
4 Gr. Yeu Sage -chat you saw Mr. Smith
o) Weel king. Oe of a bublding. Do you recall whers
6} that was?
7 A. i 3. im.
8 Oo: ks -bhat -in.Wolyoke?
S) A. Cerreck.
10 MR. RITTREDGE: im Sorry,
id 173 -- what street?
12 THE WITNESS: Elm Street.
is Oo. (BGM. “KObt. Le } At the time you

if | noticed Mr. Smith, were you in the cruiser?
iS A. Yes. I don't remember.
16 QO. Do you rbeeall who was driving the

i] | -e@ruiser thak day?

18 A. Ves-<

19 Cr. Who was it?

20 : A. Officer Lopez.

21 O-, Was it a marked cruiser?

ae Be I don't remember.

23 0: Wiest an you- tell. me, Officer

24|Manzi, about the area where the building at 173

 

 

 

Springfield REAT. TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Maur arantad thin DINE feam an annliantinn that ie ant Hannand ta nvint ta nnn DINE nrintar fhtinsshananas weaves ndf anm)
crGasee: lily 3)078-FDS Document 67-2 Filed 07/09/19 Page of 7Ps s20189

 

 

 

 

EA

i} Elm Street is Located?
2 fis. It's on a one-way street. It's one
3).0f our Haigh gang/dtuaq blocks. There are lots of
4 oe Se thee Come in and out of the buald@ing
3: and the suxrounding buildings around. it.
6 OQ. Is that why you were in that area
14 et tee me 2
8 A. Yes.
S ©. DO VOUS pecall what tame of day you
10 | first. encountered or first observed Mr. Smith?
it A. I don't remember. It was in the
12} early evening.
i3 is Would reviewing your narrative
i4 | report help you?
L5 Bes “es.
16 @. AnG then 1. would ask that you -do
17) thet if that would help refresh your
18] recollection.
i9 A. Around ~6200 6:15 p.m.
20 oO] Aga this was in June, was it not?
Zi e A. It was.
22 On DG you reeatt if 2t wae etili- light
23.1 Ot “at Bhat: ime?
24 A. fe was.

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereportina.net 508.767.1157

Mau ornntad thin DME feam an annlinntinn hatin nant Haancad tn neind ta nan DINE wrintar fata Shenanas wavinndf anes\
crank Lily 39078-FDS Document 67-2 Filed 07/09/19 Page 6;0f 2795/2018

 

 

 

 

13

1 Os Do you recall the weather that day?
2 A. L-don tt.
3 O Do you have any memory if it was
4\ raining out?
3 A. Le Was We: reining, 0-.
6 Os Prior to that day, was Mr. Smith
ie known 2s you?
8 AS No.
9 GC. Prior to that .day,.had you had any
10 | dealings with him?
Ld: A. No.
12 QO; Can you tell me what you remember
13+when you first observed Mr. Smith, what he was
14] doing, where he was going?
Is fe He -was Walking out of 173 -Him
lo" Street and heading Lo his car.
i? oO. Do you recall what he was wearing?
18 A. dood" bh .
12 Ol. Can you recall anything about his
20 | physical appearance, for instance, about how old
21} he appeared?
22 A. He appeared in his fifties. He had
23|a beard, an older gentleman.
24 O- When you first observed him, do you

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Vas nenntad thie DNC fears an annliantan that in ant lanancnad ta nent ta nen DNE nantar fata Ihanane

508.767.1157

rravandé aanes\
c 3:1 46y-30078-FDS Document 67-2 Filed 07/09/19 Page 74 /P5/2018

 

 

 

 

14
1} recall 2f you were inside or cutside the
2] cruiser?
2 A. i den‘*t remember .
4 O:; Was he carrying anything?
5 A. Agen E “Ebink so.
6 oe Was be acting suspicicusly?
- MR hE RE DG i Objection.
8 Pen Yes.
3 C. Why go you say that?
10 A. By [Ae way be was walking.
id On. What do you mean, by the way he was
12 | walking?
is A. He was walking very fast. It
i4 | appeared as if he was trying to avoid us, I
15 |} guess.
16 O; Where was Officer Lopez standing
17} relative to you when you first observed
13) Mr. Sma th ?
19 AS We. observed him together. He was
40 | standing. next to me.
ai Oe Did you have any discussions with
22 | Officer-Lopez at--that time abowt Mr. Smith?
23 A. No.
24 Oe What did you observe next?
Springfield : REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Manes nen antad thin DINE fenen ae annliantinn thatin ant lnnnnndl te anit te 2 MIME nein fhe tec thenenes Beart nnnl\
LO

del

42

13

14

AS

16

17

18

ES

20

Za

22

23

24

CrGANad EK 0078-FDS Document 67-2 Filed 07/09/19 Page 8 of 205 /2018

 

 

 

 

15)

A. Officer Lopez. asked, how are you
doing, what abe you: doing at this building.

QO. Did Mr. Smith say anything to
OFiproer Lopez 2

A. He did. t don't remember his exact
wording though.

Oe Bite Sires: 125° @:.0ne-way street?

Ps CoLrect..

Oe id. 2 Gave you a piece of paper,
eould you diagram-Blm Street?

A. tes.

O. Cote wou just put, OffiGer Manzi,
Your Imtetats and Loday’*s. date?

A. (Witness complying)

OO You have indicated with an arrow
that Fag sireet iS a one-way street?

A. Yves.

OO. in-whek @Girection 1s if one way?

A. Tt -gqoes seuth.

QO. Gan jou. put on the diagram where
VOUT GClruieer was parked al the time that you
observed Mr. Smith?

A. (Witness indicating)

o. ie. ecto ea the vehicle?
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Van arantas thie DME fens an annlantinn that ie ant Hannnnd fa nent ta nen DINE nrintas fintineshanana nn rndf narm\
c 3:1 7¢Cv30078-FDS Document 67-2 Filed 07/09/19 Page 0f 205 s2018

 

 

 

 

16
1 A. Kor cruiser.
2 GO: Thawk yous And can you diagram
3 | Where: Me: -Smath*’ scar Was. parked?
4 ries (Witness indicating)
5 oO. TPiank you.
6 How many lanes of travel is Elm
7 ereakment?-— LS Lt. one or two?
8. A. One.
9g C. Can you also now note on your
10 | diagram, Officer Manzi, where you first noticed
ll} Me. Smeih; where he was when you. first noticed
IZ aim?
AS A (Witness indicating)
14 Oe Could you just put an "S" next to
15} his name?
16 A. (Witness indicating)
iy 0. And Mr. Smith then walked past you
18 | tewards his car?
i? A. COPrEeet.
20 O. Was there any type of sting
411 opefation going on by the Holyoke police that
22 Gay in regattas bo: 173 him Street?
23 A. Not that. £'m aware of, no.
ae o. DO you Enow how long Mr. Smith had
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 scheduleG@realtimereporting.net 508.767.1157

Var araatas thin DINE fen an annltiantian that in nat aancad ta nrint 4a man DINE nvininar fhtencthansna: AAA nalf ane
10

11

12

13

14

LS

16

17

18

LS

20

24

Ze

23

24

cAPSE Si! G5 39078-FDS Document 67-2 Filed 07/09/19 Page 19 91/43/2018

Li

 

been in the
Bs
a

bo where Mr.

A.

ignored him

Os

Bee

oe

Dee

o
Mana, what

A.

QO;

 

hii, 1 dom t+ bnow bis exact wording, but he Just

Got Inte his car?

his car in reverse and backed up the wrong way.

direction that he went in reverse?

SEfeet?. Thank: you.

buitding?

de SOG ares

What did you observe next relative
Smith went?

When my partner tried to-speak to

and @GOt Anco Ais car .

What did Mr. Smith next do once he

He backed up the one-way. He put

Goused= you pul an-arrow..in. the

(Witness indicating)

AnG in -terms--of the area, Officer
Skreet does Bim run into?

sue bo Lk.

Coa ld You just write in Suffolk

 

 

Pe (Witness indicating)
O-. rs Surrolk a two-way street?
A. Vos .
or: And is Appleton a two-way street?
AS: Yes.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157

schedule@realtimereporting.net 508.767.1157

Marit aeantad thin DINE fram an annlianntinn that ia ant Hannand ta nvin$ tA nes DDINE mrintar fhtin:/hananas wavimmAlt aarnc\
chest! WeG30078-FDS Document 67-2 Filed 07/09/19 Page 14 91/43 /2018

24

 

i Ae Vos,

3/94 Ori he at any point did Officer Parnell

Zz Ors Prigkt to cEhe:. pursuit ending up on

4} eppreogech Mr. Smith s.wehicle on foot?

D Be: Ves.
6 G.. Where did that happen?
oe ee We were on Pleasant Street at the

$ | -tmtersecttorn of Hampden at the: Lights.

2 O4 And what happened when you were at

LO- be seireeermsccmt an Gat “bhatt time >

id A. Mr. Smith stopped and. Officer
i2 | Parned |] got out. of his wehicle to try to go over
13.) and speak to Him, and then Mr. Smith proceeded

14 | anc: teed 1.G:-sewerve to hit. Officer Parnell.

1s MR. EMMA: What intersection
16 fa Gaae again, please?

i? THE WITNESS: Pleasant and
18 Hampden.

IS MR. EMMA: Thank you.

20 O. (Bye Mes - Rot iila) And where was

21] your cruiser at the time?

22 A. Pight behind Officer Parnell’ s.

23 ee Pleasant Street, is that also known

44) as Northampton Street?

 

 

 

Springfield REAL TIME COURT REPORTING

413.732.1157 scheduleCrealtimereporting.net

Mai nenotad thin DINE fears an annliantinn dant in ant Hannannd tan ncint fn nan DME neintae

Worcester
508.767.1157

nar mann nam
cl 9se3tl n6y530078-FDS Document 67-2 Filed 07/09/19 Page 129105 /2018
26

 

i To. Officer Parnell at one point -- I'm
2 UGE SsuLe if Ome Went tn front of him.

3 O's Do you know how many police

4| cruisers were between your cruiser and Mr. Smith
5} while you were on 91 north?

6 A. i-don'’t know, maybe four.

7 Os PE ony POlnt during the pursuit on.
&) 9) worth. dtc Mr. Smith take any. aggressive

J9\ driving actions jtowards either your cruiser or
l0 | any other police Cruisers?

it A. Could you repeat that?

12 G.. Yes. .Atany time white the pursuit
13 Pies OM 9) toreh, “do yow récall Mr. Smith taking
14/| any aggressive actions in his car towards either
IS Pyeur- Cen se: 6r any clher cruisers?

16 A. Not’ that 2 recall.

17 Oe DPe- you recall him trying to

18 | intentionally hit any other cruisers on 91

19°) norte?

20 MR. he RE DG E.* Objection.
21 A. Op 91. moat Etat 1- recall.
22 Oo: How about-=-- at any time during the

243 | pUrsuiE, do you recall him.at any time trying to

24, hitzeny Cruesers anvolyed in: the pursuit?

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Vat arantad thie DAE feam an annliantinn that ia nat Hanannand ta nrint ta nesADME narintar fhttasthananar wean anms\
ch 9se3il Gey330078-FDS Document 67-2 Filed 07/09/19 Page 13, 91 20s 2018

 

 

 

 

ad

t A. While we were entering 91.
2 O.. What do you recall as you were
3} entering 91?
4 A. Officer -- I believe it was
3} Padilla-——- was trying te-go on to-his--left side
Stand Me. Sikh Sswervyed-to his. left to try to Hit
74 Officer, Padid ia.
8 Or Amd: do: yo. recall that being on or
9| around the intersection of Hampden and
10 | Northampton Street?
a A. It was right after, where you get
12 | On $e So 1..
13 Oa Did Smith's vehicle actually make
14 | contact With the cruiser at that. point?
15 A. No.
16 oO; And you did note that in your
i? } #6port, did yeu not?
18 A. Yes.
i) oO. What happened, Officer Manzi, once
20 | the pursuit gets onto 91 north?
21 De We Just. got off 91, went into
22|Basthampton, Northampton on Route 5, and
23 | Westfield. |
24 o- At some. pwosnt. Westficld Police

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Maer neantad thin DINE fean. an annliantnn thatia nat bannnand ta nent tan ne tA DINE neintar fhtinsIhamanas RAIA mdf nnrme\
10

del

12

iS

14

1S:

16

LT

18

LS

20

ok

Zea

23

24

c¥Pset Gag /8-FDS Document 67-2 Filed 07/09/19 Page 14, @f 205 /2018

 

 

 

Zo

QO. Doo Vou. Jotew;, at the Lime the
pursuit came to a stop; how many police “agencies
were involved?

A. Three, maybe.

Q. Which agencies were those?

A. Holyoke, Westfield, and State
Police.

Q. Vessechiucetis State: Polace?

A. Ves.

O- Were there cruisers from all three
agencies involved in the pursuit?

A. yes,

o. When that was happening, when the
three agencies, you. heave different cruisers. from
all three agencies involved, are you able to
COMMUN Cale wath the cruisers from the Mass.
State Police and Westfield?

AS No.

ee SO-as on -officer with Holyoke, you
Gan only communicate with other Holyoke
Crussers ?

i. COTES «

O ho- Ot kioy =-— 1s that Lhe same for
the State Police and the Westfield Police

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vice ween ntad ¢hin DME fam an eRnalinatinn that in nat Haanannd tr ment ta nan DINE nontar fab lhansnas nara naam

 
c&3s9-3 /pgy-30078-FDS Document 67-2 Filed 07/09/19 Page 15,41 APs so018

 

 

 

 

cai
i} dispatch ==. strike that.
2 bo you recatl hearing, Officer
3 | Wangi, over [he dispatch that Mr. Smith’s
4) vehicle tried to run over one of the Holyoke
>| police officers?
6 A. iden E  recal .
z Oz Do you recall hearing over the
& | dispateh if Mr. Smith*s vehicle had tried-to
9} take out one of the Holyoke cruisers?
10 AS Yes.
es OQ. Do you know who called in that
if) SMith" = velacile tried te take out one of the
i3 | @fussers?
14 A. i don?t knew.
15 Or Do you recall how many minutes the
16} pursuit tasted?
af A. I don’t know.
18 Ox At any-time during the pursuit did
lob vou consider Giscontinuing it?
20 Bae No.
24 Os Why not?
Zz ME. KITTREDGE:. Objection.
23 MER. UeYCh<: Gbyection.
24 A. Lf Was not. My pPursulk anymore-tfo
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Vat arantad thin DME feam an annlinntinan that in ant Hannand ta neint ta ne ADNE neintar fhtinsthanans

508.767.1157

rravandé sam
Cegse3 il 130078-FDS Document 67-2 Filed 07/09/19 Page 169@f/A05 san18

 

32
i+ discontinuc.
2 Oe Whose pursuit was it?
3 A. rt asuaily.qoes to the eee
4} supervisor,
5S OC. The street. supervisor?
6 A. Yes.
i ©. Was there a street supervisor
Sj-actively. involved in the pursuit. at. that time?
9 A. There was a lot of supervisors.
10 O. Do you know what supervisor was in
11 | charge of the operation?
12 A. t -don"£ .
£3 QO: And I know you testified before you

14 |) Werte Dot familiar withthe pursuit policy, so
iS | you wedid “ot know what the pursuit policy

16 | requires in terms of discontinuing a pursuit, do

It yo?
18 AC. t wocne t- enew.
19 Oy Once Mri Smith's vehicle comes to a

40 | stop, what did you do next?

21 A. i Walked ever to the back of his
22} vehicle and pretty much stood there while other
23 | officers were getting him out of the vehicle.

24 Oe And can you tell me what you

 

 

 

Springfield REAL TIME COURT REPORTING
413.732.1157 schedule@realtimereporting.net

Mau arantad thie DINE fear an annliantinn that in ant Hanna ta nvint tn men DMNE neintar fhe /hanan

Worcester
508.767.1157

arpwmnumnef® aan
chPstasl WQG30078-FDS Document 67-2 Filed 07/09/19 Page 1% 91/45 s2018

 

 

 

 

33
1] remember observing in terms of the other
2 officers gertiug him cut of the vehicle?
S A. State Trooper smashed his window.
4 ys DO you .femember officers. physically
ob remeving-Mr.. Smith from the--vehicle?
6 A. Yes.
7 Os Were you involved in that?
8 A. No.
a Oi What do you recall seeing?
10 A. They grabbed him out of the vehicle
11 | and put Bim. on the ground away. from. the vehicle
iZ-| te handeult him.
i Oz Pe you -ecalil- how many officers
14| were involved in that action?
iS ae {Am pot sure.- Maybe four or five.
16 ce Bo. you remweal| if any of -Ehe
i? | officers bad their guns drawn at that point?
18 A. i don't. know.
19 O- Do you remember if there was a
40) pelice dog involved in that operation?
Zk A. TL don't know.
a2 OG: Once Smith is-on the ground; what
22 SO 1G «Vow “doe
24 A. t LOOk OU my Laser and took out
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vai arantad ¢hin DME feam an annlinnatinn that in nat bannanad ta nent ta nan DME neintar fhtin- henna anwinndf anrme\
1Q

ee

12

a3

14

LS

16

17

18

LS

20

21

22

23

24

Ch PSCS1] E438078-FDS Document 67-2 Filed 07/09/19 Page 19 efaGs2o01g
34

 

the promugs.to dry stun him because he would not
put bts "hands: -behtnd his back so we could
bancdculkt dam.
QO. What wae Smith doting at that time?
A. fie was laying on his-thands.
Q. Were you speaking to Smith at that
time?
. Yes.
= What were you telling him?
TO. put His hands behind his back.
Was he speaking back to you at all?
No.

Ocher than you, other than

ei ae. oP IO eae ne ae

youtrselt, Officer, were any. of the other
OLEDCSCRS OFT EF GoOpers = giving Smith any commands
at Ehat point?

A. T-deon't. know.

oO. Now, you said at- some point you
deployed your Taser?

A. t EOek the prongs off to drive stun
him.

Gis And Ccoinld you describe To. me.-- in

berms Of2bhe Taser, there 15 two ways £06

adMmimister crt ?

 

 

 

Springfield REAL TIME COURT REPORTING
413.732.1157 scheduleCrealtimereporting.net

Vari neantad thin GPE feam an annilinntinn that ia ant EPannnand fn neint ta ne se DINE neintar fit hananas

Worcester
508.767.1157

neoranmAt nar
clase atl %@_30078-FDS Document 67-2 Filed 07/09/19 Page 14 a1/aS/2018

36

 

1 Oo. You said-it's for pain

34 stun have? What does it. do?

4 Me=  JO8CK: Objection.
5 MR. KITTREDGE: Objection.
6 Ae i har eS. So if someone is not

1) going Go. give. you therr hands, if they're laying
S-| Gn brett bomds,.amrd you put that on their back,

9| they *te geimg to give you their hands usually

10 |: because 2b*s pain.

Ad O2 And had you -- prior to drive

124 Stunned dim vow ackualiy deploy the Taser on

134 him:
14 A. No.
15 ae At any cbime during the incident,

16 |-did:. you. deploy the Taser on him?

17 Bee NOx

18 O-. What happened when you drive

iSel stunned bag the first time?

20 A. Noethiwg, He still was nok giving

2) me has hands -

22 Ox And what happened the second time

23) you. drive stinned him?

24 A. He Still; was nol -giving me his

 

2) Manipulation, but what effect does the drive

 

 

Springfield REAL TIME COURT REPORTING
413.732.1157 schedule@realtimereporting.net

Var arantad thin DME fram an annliantinn that ie ant Hannnnd tr nant tan nnn DINE neintar fhttnclhanan

Worcester
508.767.1157

aAnanaAr nam
CcGese-3' 7pewr30078-FDS Document 67-2 Filed 07/09/19 Page 2Qaf 2Ps/20189

 

37
1] hands.
ze OF At some polit did he give you his
3) hands?
4 A. 225.
5 be When did that happen?
6 A. Maybe. after the third or fourth
7 |] time.
8 Q. That you drive. stunned him?
9 As Correct.
10 Ou Do you recall how many times you
11 | drive stunned him in whole?
2 A. _ dent know,
12 Q: But. you: think it was at least four?
14 A. i -don’ t remember it being that

i5 | mach, but they have to download it. And I think
16] that's what he said.

17 G. Wien you say that 2s what he said,
18} who do you mean?

iS rae Officer Somers has to download it
20/ to know what we did and how many seconds.

21 0. Bo the results from your Taser are

22 | Fecorded?

 

 

 

23 A. Correct .
24 Or Ang you recall the officer saying
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Maw orantad thin DNC fram an anniinntinn that in ant Hannand ta nving fn nnn DME nvintar fitinslhananas maiandt anes
